- I       ,
      . ·~~;
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   I(\
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                     (For Offenses Committed On or After November 1, 1987)



                   Jose Jesus Cisneros-Cisneros                              Case Number: 3:19-mj-21946

                                                                             Kathryn A. Thickstun
                                                                             Defendant's Attor


 REGISTRATION NO. 48698298
 THE DEFENDANT:
  IZl pleaded guilty to count( s) 1 of Complaint
                                                                                                           MAY 1 6 2019
                                           ~~~~~~~~~~~~~~~~1--~~~~~~~~~~-+-



  D was found guilty to count(s)                                               CLE~K. U.$. DISTRICT c lJRT
    after a plea of not guilty.                                             BY
    Accordingly, the defendant is adjudged guilty of such count(s), which inrrvVioJ!VveetlielroTI-OV;'tii1if/itteimw~
 Title & Section                   Nature of Offense                                                           Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                              dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 D TIME SERVED                            ~ __\_1-_0____ days
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, May 16, 2019
                                                                           Date of Imposition of Sentence


  Received··~   DUSM
                                                                            ~~~
                                                                           HONORABLE ROBERT A. MCQUAID
                                                                           UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                    3: l 9-mj-21946
